     Case 4:17-cv-03195 Document 34 Filed on 04/15/19 in TXSD Page 1 of 6



             UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                            DISTRICT OF TEXAS
                            HOUSTON DIVISION

ROBERT ARWADY and SAMUELIA
        ARWADY,
        Plaintiffs,                                Cause No. 4:17-cv-03195
        v.


UNITED STATES OF AMERICA,
        Defendant.
____________________________________
                PLAINTIFFS’ SECOND AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW Plaintiffs ROBERT and SAMUELIA ARWARDY and,

complying with this Court’s Order of March 26, file this Amended Complaint,

complaining of the United States of America, and in support thereof would show

the Court as follows:



                                       Parties

1. Robert and Samuelia Arwady are a married couple, citizens of the United States

and of Texas, who reside in this District.

2. Defendant United States of America is a jural entity and has consented to be

sued.




                                             1
     Case 4:17-cv-03195 Document 34 Filed on 04/15/19 in TXSD Page 2 of 6




                                     Jurisdiction

3. This matter arises under the Constitution and laws of the United States.

Jurisdiction is based upon 28 U.S.C. §1331. Venue is proper since all acts

complained of occurred within the Houston Division of the Southern District of

Texas.

                                  Causes of Action

4. The Arwady’s business, Arwady Hand Truck Sales, was licensed as a Federally

licensed firearms dealer, or FFL. In 1998, ATF prosecuted Mr. Arwady for acts

which were in fact committed by an employee and without his knowledge. All his

FFL records were seized. He was acquitted of all charges, and his records were

returned, but only in part.

5. Over the period 1999-2006, ATF inspectors performed compliance inspections,

and ultimately revoked his FFL due to insufficient recordkeeping, based on the

records that were missing after ATF returned his records.

6. Upon the FFL revocation becoming final in 2007, Mr. Arwady transferred the

hundred-plus firearms still in its inventory to himself, as his personal collection.

All the transfers were with the required paperwork and background check. He

advertised the firearms on the internet, but handled all transactions carefully and

legally. A private seller can sell without keeping records or performing a



                                           2
     Case 4:17-cv-03195 Document 34 Filed on 04/15/19 in TXSD Page 3 of 6



background check, but Mr. Arwady was more careful. Upon a purchaser selecting

a firearm, Mr. Arwady would transfer the firearm to a licensed FFL. It would be

logged into the FFL’s inventory. The FFL would then make the actual transfer to

the purchaser, recording it in his books and performing the required background

check.

7. In 2009, ATF began an investigation of Mr. Arwady and sent an undercover

agent to Mr. Arwady in an attempt to get him either to (1) sell a gun directly to the

agent without going through an FFL or (2) get Mr. Arwady to purchase and resell

to the agent a gun that was not already in his collection. Mr. Arwady refused to do

either. He told the undercover agent that he would not sell without the background

check because otherwise he could not be sure that the undercover agent was a legal

buyer.

8. ATF in fact advises private sellers that the best way to transfer a firearm is to

follow the procedure that Mr. Arwady did, that is, transfer through an FFL with a

background check of the transferee.

9. ATF Agent proceeded to arrest and raid Mr. Arwady anyway, together with one

of Mr. Arwady’s employees. Despite the requirements of statute that only firearms

“particularly named and individually identified” as involved in a violation were

subject to seizure, and the Fourth Amendment’s requirement that a search warrant

particularly describe the things to be seized, ATF seized every firearm or firearm



                                           3
     Case 4:17-cv-03195 Document 34 Filed on 04/15/19 in TXSD Page 4 of 6



part found.

10. The firearms were seized for civil forfeiture, and the government subsequently

initiated a forfeiture action, United States v. 165 Firearms, Civil Action No. H-09-

3622, in this Court. The forfeiture action was dismissed by Judge Sim Lake, on

October 5, 2012, with the note that the forfeiture had been pending for three years,

and criminal charges had yet to be filed.

11. Mr. Arwady was offered various plea bargains, down to a plea to a

misdemeanor. He refused, and in March 2014 fourteen U.S. Marshals arrested him.

12. On the eve of trial (some six years after the raid and seizure) the government

dismissed six of the eight charges. On October 21, 2015, a unanimous jury

acquitted Mr. Arwady of the remaining two charges.

                                   Count One:
                              Federal Tort Claims Act

13. Plaintiffs re-allege all the allegations of paragraphs 1-12.

14. In the Federal Tort Claims Act, 28 U.S.C., chapter 171, the United States

consented to be sued on claims actionable under State law, with certain exceptions.

15. The United States seized 165 firearms from Mr. Awady in July 2009, and

returned 160 of them in two installments in 2015 and 2016. When the firearms

were returned, many had been damaged. Many were missing parts or accessories.

Others had damage to their finish, having been delivered jostling in the bed of a

pickup truck. Those which had been in “new in box” condition, a firearm’s most

                                            4
     Case 4:17-cv-03195 Document 34 Filed on 04/15/19 in TXSD Page 5 of 6



valuable state, had been taken from their boxes and the boxes not returned. At least

one firearm showed signs it had been carried on a raid: it had accessories mounted

on it which it had not carried at the time it was seized.

16. The United States had a duty to exercise reasonable care to protect Mr.

Arwady’s firearms while they were its custody. This duty was breached, causing

the damage described above.

17. The decision to use reasonable care to protect Mr. Arwady’s property is not

one susceptible to a policy decision.

18. Upon information and belief, ATF policies and instructions to staff require

proper preservation and handling of seized firearms, and these binding, non-

discretionary policies were breached by its agents.

19. Plaintiffs submitted a claim to the relevant agencies, which the United States

has denied.


Wherefore, Plaintiffs ask that the Court:

      1. Award them their actual damages;

      2. Award them their taxable costs; and

      3. Grant such further relief as is proper.

Dated this ___ day of April, 2019




                                            5
    Case 4:17-cv-03195 Document 34 Filed on 04/15/19 in TXSD Page 6 of 6



Respectfully submitted,

      /s/ David T. Hardy
      David T. Hardy
      8987 E. Tanque Verde, No. 265
      Tucson, AZ 85749
      (520) 749-0241
      dthardy@mindspring.com
      District Ct Bar No. 3138110
      Attorney for Plaintiffs




                                      6
